Priority
Priority
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartling et al. (US 2019/0131993).
With regard to claim 1, Bartling discloses in Figure 7: 
A device for time measurement of a clock-based signal comprising: a sample stage comprising (50): a switching device (132)  that is driven by a control signal (148), and a capacitance (Cs)(130), (para 22:the control logic closes a switch across the ADC S/H capacitor to discharge it and then opens the switch to allow the ADC S/H capacitor to be charged) wherein the sample stage is arranged to transform an analog input signal in analog output signal (note the output of the sample must also be analog)  an analog-to-digital converter to convert the analog output signal into a digital output signal (140) wherein the analog input signal applied to the sample stage is a reference signal (the voltage on the S/H capacitor 130; see also fig.2), wherein the clock-based signal (150) is applied to the control signal (148).

With regard to claim 2; Bartling discloses:
The device according to claim 1, wherein the reference signal comprises at least one of the following:
 a reference voltage (para 26: the voltage on the S/H capacitor 130)
 a reference current.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartling (US 2019/0131993)) in view of Kapusta (US 2012/0306675).
With regard to claim 3; Bartling fails to teach:
The device according to claim 1, wherein the clock-based signal is or is based on a clock signal provided by a component external to the device.
Kapusta teaches:
ADCs are typically driven by an external clock signal that controls the rate at which the sampling and conversion occurs (see para 2). Therefore, it would have been obvious to one having ordinary skill in the art presented with the teachings of Kapusta would have known to use an external clock signal to drive the sampling circuit of Bartling to either minimize or simplify the implementation and/or fabrication of the converter. 

With regard to claim 4: Bartling fails to teach:
The device according to claim 1, wherein the clock-based signal has a duration of a single clock period or a duration of several clock periods. It is known in the art that each clock signal is made to have a period, duration, cycle.
 
7.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartling (US 2019/0131993) in view of Mateman (US 2013/0162455).
With regard to claim 5: Bartling fails to teach:
 The device according to claim 1, wherein the capacitance is discharged after each digital output signal or after several output signals.
Mateman discloses:
S/H circuit 200 in the conversion phase, during which the sampling capacitor 130 is discharged (or reset at the end of the conversion (para 23). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of  Mateman in the converter of Bartling for the benefit to avoid any delay in charging the sampling capacitor that is unacceptable in a wide variety of sample and hold circuits and thereby increasing the speed of the conversion process.

With regard to claim 6; Bartling discloses:
A method for time measurement of a clock-based signal comprising a sample stage (50) comprising a switching device (132)  that is driven by a control signal (148) and a capacitance (Cs) (130), (para 22:the control logic closes a switch across the ADC S/H capacitor to discharge it and then opens the switch to allow the ADC S/H capacitor to be charged)  wherein the method comprises: transforming by the sample stage an analog input signal in an analog output signal (note the output of the sample must also be analog), wherein the analog input signal applied to the sample stage is a reference signal (the voltage on the S/H capacitor 130; see also fig.2), wherein the clock-based (150) signal is applied to the control signal (148), converting by an analog-to-digital converter the analog output signal into a digital output signal (140).

With regard to claim 7; Bartling discloses:
The method according to claim 6, wherein the reference signal comprises at least one of the following:
a reference voltage;(see para 26: the voltage on the S/H capacitor 130)
a reference current.

With regard to claim 8; Bartling fails to teach:
The method according claim 7, wherein the clock-based signal is or is based on a clock signal provided by another component. It is known in the art that electrical engineers are skilled to implement clock signal by any desired component. 

With regard to claim 9: Bartling fails to teach:
Difference The method according to claim 8, wherein the clock-based signal has a duration of a single clock period or a duration of several clock periods. It is known in the art that each clock signal is made to have a period, duration, cycle.

8.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartling (US 2019/0131993) in view of Mateman (US 2013/0162455).
With regard to claim 10; Bartling fails to teach:
The method according to claim 9, wherein the capacitance is discharged after each digital output signal is determined or after several output signals are determined.
Mateman discloses:
S/H circuit 200 in the conversion phase, during which the sampling capacitor 130 is discharged (or reset at the end of the conversion (para 23). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Mateman in the converter of Bartling for the benefit to avoid any delay in charging the sampling capacitor that is unacceptable in a wide variety of sample and hold circuits and thereby increasing the speed of the conversion process.

 With regard to claim 13, Bartling discloses: 
A system or a control unit comprising at least one device according to claim 1 (see) 
Allowable Subject Matter
9.	Claims 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
	Conclusion	
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson discloses an analog to digital converter that operates to compensate for clock jitter in the device; Harders (US 2012/0176179) discloses a sample and hold converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845